DETAILED ACTION 
	Examiner has received and accepted the proposed amendment and remarks dated 13 May 2021. The amendment is being ENTERED. This amendment and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Stasa on 10 June 2021.

The application has been amended as follows: 

CANCEL Claims 4 - 8

REPLACE Claim 9 with:
9. 	A method of manufacturing a pneumatic tire, comprising: 
identifying a first frequency of an even-numbered radial vibration mode of a tire;
identifying a second frequency of an even-numbered torsional vibration mode of the tire;

modifying a design parameter of a tire component to increase the interval to above a threshold, wherein the tire component is a belt structure having at least one belt ply, the at least one belt ply having belt cords, and the design parameter is a running angle of the belt cords relative to a main plane; and
manufacturing another tire with the modified design parameter of the tire component.

CANCEL Claims 12 - 14

REPLACE Claim 15 with:
15.	A method of manufacturing a pneumatic tire, comprising:
identifying a first frequency of a radial vibration mode of a tire;
identifying a second frequency of a torsional vibration mode of the tire;
calculating an interval between the first and second frequencies; and
modifying a design parameter of a tire component to increase the interval to above a threshold, wherein the tire component is a belt structure having at least one belt ply, the at least one belt ply having belt cords, and the design parameter is a running angle of the belt cords relative to a main plane; and
manufacturing another tire with the modified design parameter of the tire component.

CANCEL Claims 19 AND 20

Response to Arguments
Applicant’s arguments with respect to Claims 1, 2, 9, 10, and 15 - 17 have been fully considered and are persuasive.  The 101 Rejection of the aforementioned Claims has been withdrawn. 
Applicant’s arguments with respect to Claims 9, 10, and 15 - 17 have been fully considered and are persuasive.  The 112(b) Rejection of the aforementioned Claims has been withdrawn.
Applicant’s arguments with respect to Claims 1, 2, 9, 10, and 15 - 17 have been fully considered and are persuasive.  The 103 Rejection of the aforementioned Claims has been withdrawn.

Allowable Subject Matter
Claims 1, 2, 9, 10, and 15 - 17 are allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious a method of improving vibration characteristics of pneumatic tires comprising manufacturing another tire having same design parameters as the test tire except for a running angle of belt cords relative to a main plane of the another tire such that at least one of the first interval and second interval of the another tire is closer to the respective first threshold and second threshold, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for reducing structure-borne noise 
Regarding Claim 9, the prior art fails to anticipate or render obvious a method of manufacturing a pneumatic tire comprising modifying a design parameter of a tire component to increase the interval to above a threshold, wherein the tire component is a belt structure having at least one belt ply, the at least one belt ply having belt cords, and the design parameter is a running angle of the belt cords relative to a main plane; and manufacturing another tire with the modified design parameter of the tire component, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for reducing structure-borne noise occurrences as a result of the vibration excitation induced during the driving operation of the vehicle, and reducing tire-induced vibrations and/or vehicle noises perceptible by a vehicle occupant in an interior of the vehicle, as discussed in [0014] of the filed specification.
Regarding Claim 15, the prior art fails to anticipate or render obvious a method of manufacturing a pneumatic tire comprising modifying a design parameter of a tire component to increase the interval to above a threshold, wherein the tire component is a belt structure having at least one belt ply, the at least one belt ply having belt cords, and the design parameter is a running angle of the belt cords relative to a main plane; and manufacturing another tire with the modified design parameter of the tire component, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for reducing structure-borne noise occurrences .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856